Exhibit 10.10
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 22, 2007,
is made by and between Longfoot Communications Corp. a Delaware corporation (the
“Company”), the Investors listed on Exhibit A hereto (each, an “Investor” and
collectively, the “Investors”) and Sim Farar, Justin Farar, Joel Farar, PP6O,
LLC, Gusmail, LLC and 32 Mayall, LLC (collectively, the “Existing
Stockholders”).
 
RECITALS
 
A.           The Investors desire to acquire from the Company, and the Company
desires to issue and sell to the Investors, in the manner and on the terms and
conditions hereinafter set forth, shares of Common Stock of the Company as set
forth herein (collectively, the “Shares”).
 
B.           In connection with the Investors’ purchase of the Shares, the
Company and the Investors desire to establish certain rights and obligations
between themselves.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Investors hereby agree as follows:
 
SECTION I    DEFINITIONS.
 
The following terms when used in this Agreement have the following respective
meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding shares or equity interests of such
Person, (ii) any Relation of such Person, or (iii) any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person.  A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.
 
“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.
 
“Businesses” has the meaning set forth in Section 4.1(k).
 
“Bylaws” means the Bylaws of the Company.
 
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended and restated and as on file with the Secretary of State of
the State of Delaware on the date of this Agreement.
 
“Closing Date” has the meaning set forth in Section 3.1 hereof.
 
1

--------------------------------------------------------------------------------


“Closing” has the meaning set forth in Section 3.1 hereof.
 
“Common Stock” means shares of the common stock, $0.001 par value, of the
Company.
 
“Company Stockholder Approval” means the approval by the requisite vote of the
stockholders of the Company of the Company Stockholder Proposals.
 
“Company Stockholder Proposals” means  (i) the consummation of the Divestment,
(ii) the consummation of the Reverse Split, (iii) the proposed amendment to the
Certificate of Incorporation of the Company (A) increasing the number of shares
of Common Stock that the Company shall be authorized to issue to 225 million
shares of common stock, $0.001 par value, of the Company and 25 million shares
of preferred stock, $0.001 par value, of the Company, (B) providing for
indemnification of and advancement of expenses for officers and directors to the
maximum extent permitted by applicable law, (C) providing that the size of the
Board shall be determined as provided in the Company’s bylaws, and (D) such
other changes reasonably satisfactory to the Investors and (iv) adoption of new
bylaws in a form reasonably satisfactory to the Investors.
 
“Divestment” has the meaning set forth in Section 5.3.
 
“End Date” shall have the meaning as used in Section 7.1(b)(i).
 
“Existing Stockholders” has the meaning set forth in the introductory paragraph
hereto.
 
“GAAP” means generally accepted accounting principles.
 
“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.
 
“Knowledge” as to the Company means the actual knowledge of the officers of the
Company after due and diligence inquiry of the employees or agents of the
Company reasonably believed to have knowledge of such matters.
 
“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
 
“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights, operations or business
of the Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.
 
“Proxy Statement” means the proxy statement or information statement for the
Stockholders Meeting, together with any amendments or supplements thereof.
 
“Purchase Price” means the cash and cash equivalents of the Company at the
Closing Date after deducting any and all liabilities, including liabilities
related in any manner to (i)  the Stockholders Consent, (ii) soliciting approval
of the Company Stockholder Proposals and (iii) the costs and expenses of the
transactions contemplated hereby.
 
2

--------------------------------------------------------------------------------


“Reverse Split” means a one-for-three (1:3) combination, consolidation or
“reverse split” of the currently outstanding shares of the Company so that
approximately 1,631,616 shares of common stock shall thereupon be outstanding.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Filings” has the meaning set forth in Section 4.2(f) hereof.
 
“Shares” shall have the meaning set forth in the recitals hereto.
 
“Stockholders” mean the record holders of shares of capital stock of the
Company.
 
“Stockholders Consent” means the written consent  of the Existing Stockholders
and other stockholders of the Company to approve and effect the  Company
Stockholder Approval.
 
SECTION II    PURCHASE AND SALE OF COMMON STOCK.
 
2.1  Issuance and Purchase of Common Stock   At the Closing and after giving
effect to the Reverse Split, based upon the representations, warranties,
covenants and agreements of the parties set forth in this Agreement, the Company
shall issue and sell to the Investors, and the Investors shall purchase from the
Company, an aggregate of 1,698,212 Shares, which are being allocated among the
Investors as provided in Exhibit A attached hereto.  At the Closing, the Company
will issue and deliver to each of the Investors a stock certificate registered
in the name of each such Investor representing the number of Shares set forth
opposite such Investor’s name on Exhibit A, against payment of the percentage of
the Purchase Price set forth opposite such Investor’s name on Exhibit A.  At the
Closing, no more than 3,329,828 shares of common stock shall be issued and
outstanding. The Shares to be issued to the Investors will equal, in the
aggregate, fifty-one percent (51%) of the outstanding capital stock of the
Company on the Closing Date, on a fully-diluted basis, after giving effect to
the exercise of all exercisable instruments and securities.  The Company
represents and warrants that without limitation, this calculation takes into
account any shares of Common Stock issuable upon the exercise of outstanding
options or warrants to purchase shares of Common Stock and that no convertible
securities are issued and outstanding.
 
2.2  Payment for Common Stock   At the Closing Date, for all of the Shares, the
Investors shall pay to the Company, in the aggregate, the Purchase Price.  The
Investors will pay the Purchase Price by wire transfers of immediately available
funds to an account designated in writing by the Company.
 
SECTION III    THE CLOSING.
 
3.1  Closing   The closing of the issuance and sale of the Shares pursuant to
Section 2.1 hereof and certain of the other transactions contemplated hereby
(the “Closing”) will take place at the offices of the Company located at 9229
Sunset Blvd., Suite 810, West Hollywood. California 90069 on the next business
day (or such later date as the parties hereto may agree) following the
satisfaction or waiver of the conditions set forth in Section VI hereof (the
“Closing Date”), or at such other time or place as the parties mutually agree.
 
3.2  Deliveries by the Company   At the Closing, the Company shall deliver or
cause to be delivered to the Investors the following items (in addition to any
other items required to be delivered to the Investors pursuant to any other
provision of this Agreement):
 
3

--------------------------------------------------------------------------------


(a)  certificates representing the Shares being issued and sold by the Company
to the Investors pursuant to Section 2.1 hereof, duly recorded on the books of
the Company in the names of each of the Investors as set forth on Exhibit A;
 
(b)  a certificate of the Secretary of State of the State of Delaware as to the
good standing of the Company dated within five days prior to the Closing Date;
 
(c)  resignations of such of the current directors and officers  from their
positions as directors and officers of the Company as requested by the
Investors;
 
(d)  Duly executed corporate actions fixing the size of the Board at a number
satisfactory to the Investors, accepting any resignations pursuant to Section
3.2(c) and appointing persons reasonably satisfactory to the Investors as
directors and officers of the Company; and
 
(e)  Evidence satisfactory to the Investors that the Company Stockholder
Proposals have been approved and as to the amount of cash, cash equivalents and
liabilities of the Company at the Closing.
 
3.3  Deliveries by the Investors   At the Closing, each of the Investors shall
deliver or cause to be delivered to the Company (in addition to any other items
required to be delivered to the Company pursuant to any other provision of this
Agreement) payment by wire transfer of immediately available funds necessary to
satisfy each Investor’s obligations to the Company under Section 2.2 hereof and
to result in payment to the Company of the Purchase Price.
 
SECTION IV    REPRESENTATIONS AND WARRANTIES.
 
4.1  Representations and Warranties of the Company   In order to induce each of
the Investors to purchase the Common Stock that it is purchasing hereunder, the
Company and the Existing Stockholders represent and warrant to the Investors
that:
 
(a)  Organization and Standing.  The Company is duly incorporated and validly
existing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  The Company does not
own any equity interest, directly or indirectly, in any other Person or business
enterprise.  The Company is qualified to do business and is in good standing in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a material adverse effect upon its assets, properties,
financial condition, results of operations or business.  The Company has one
subsidiary.
 
(b)  Capitalization.  At the date of this Agreement and before giving effect to
the Reverse Split, the authorized capital stock of the Company consists of (i)
50,000,000 shares of Common Stock, of which 4,894,848 shares are issued and
outstanding, and (ii) 1,000,000 shares of Preferred Stock, of which no shares
are issued and outstanding. The Company has no other equity securities of any
class issued, reserved for issuance or outstanding.  Except as set forth below,
there are (x) no outstanding options, offers, warrants, conversion rights,
contracts or other rights to subscribe for or to purchase from the Company, or
agreements obligating the Company to issue, transfer, or sell (whether formal or
informal, written or oral, firm or contingent), shares of capital stock or other
securities of the Company (whether debt, equity, or a combination thereof) or
obligating the Company to grant, extend, or enter into any such agreement and
(y) no agreements or other understandings (whether formal or informal, written
or oral, firm or contingent) which require or may require the Company to
repurchase any of its Common Stock.  There are no preemptive or similar rights
with respect to the Company’s capital stock.  There are no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing rights to security holders).  
 
4

--------------------------------------------------------------------------------


The Company is not a party to, and to the Knowledge of the Company and the
Existing Stockholders, no Stockholder is a party to, any voting agreements,
voting trusts, proxies or any other agreements, instruments or understandings
with respect to the voting of any shares of the capital stock of the Company, or
any agreement with respect to the transferability, purchase or redemption of any
shares of the capital stock of the Company.  The issue and sale of the Shares to
the Investors does not obligate the Company to issue any shares of capital stock
or other securities to any Person (other than the Investors) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.  The outstanding
Common Stock is all duly and validly authorized and issued, fully paid and
nonassessable. As of the date hereof, there are:  no shares of common stock
reserved for issuance upon exercise of outstanding stock options and no shares
reserved for issuance upon exercise of outstanding warrants.  The Company does
not have issued or outstanding any convertible securities.  Upon issuance of the
Shares to the Investors at the Closing, the Investors shall own 51% of the
issued and outstanding Shares of the Company on a fully-diluted basis.
 
(c)  Capacity of the Company and the Existing Stockholders; Authorization;
Execution of Agreements.  Each of the Company and each of the Existing
Stockholders has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder.  Subject to the Company Stockholder Approval as contemplated by this
Agreement, the execution and delivery of this Agreement by the Company, and the
performance by the Company of the transactions and obligations contemplated
hereby, including, without limitation, the issuance and delivery of the Shares
to the Investors hereunder, have been duly authorized by all requisite action of
the Company.  This Agreement has been duly executed and delivered by a duly
authorized officer of the Company and, where applicable, the Existing
Stockholders, and constitutes a valid and legally binding agreement of the
Company and each of the Existing Stockholders, enforceable in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws of the United
States (both state and federal), affecting the enforcement of creditors’ rights
or remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
 
(d)  Status of Shares.  The Shares being issued and purchased hereunder, all of
which are to be issued by the Company to the Investors and paid for by the
Investors pursuant to the terms of this Agreement, are and will be, when issued,
(i) duly authorized, validly issued, fully paid and nonassessable, (ii) issued
in compliance with all applicable United States federal and state securities
laws, (iii) subject to restrictions under this Agreement, and applicable United
States federal and state securities laws, have the rights and preferences set
forth in the Certificate of Incorporation, and (iv) free and clear of all Liens.
 
(e)  Conflicts; Defaults.  Subject to the Company Stockholder Approval, as
contemplated by this Agreement, the execution and delivery of this Agreement by
the Company and each of the Existing Stockholders and the performance by the
Company and each of the Existing Stockholders of the transactions and
obligations contemplated hereby and thereby to be performed by it do not (i)
violate, conflict with, or constitute a default under any of the terms or
provisions of, the Certificate of Incorporation, the Bylaws, or any provisions
of, or result in the acceleration of any obligation under, any contract, note,
debt instrument, security agreement or other instrument to which the Company or
any of the Existing Stockholders is a party or by which the Company or any of
the Existing Stockholders, or any of its assets is bound; (ii) result in the
creation or imposition of any Liens or claims upon the Company’s assets or upon
any of the shares of capital stock of the Company; (iii) constitute a violation
of any law, statute, judgment, decree, order, rule, or regulation of a
Governmental Authority applicable to the Company or any of the Existing
Stockholders; or (iv) constitute an event which, after notice or lapse of time
or both, would result in any of the foregoing.  The Company is not presently in
violation of its Certificate of Incorporation or Bylaws.
 
5

--------------------------------------------------------------------------------


(f)  SEC Filings.  The SEC Filings, when filed, complied in all material
respects with the requirements of Section 15(d) of the 1934 Act, did not, as of
the dates when filed, contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The SEC Filings are all of the filings that
the Company was required to file with the SEC during the periods covered thereby
and all such filings were made on a timely basis when due.  The financial
statements of the Company included in the SEC Filings complied in all material
respects with the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with U.S. GAAP applied on a consistent basis during the periods
covered by such financial statements, except as may be otherwise specified in
such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company as of and for the dates
thereof and for the periods indicated, and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.  All material agreements to
which the Company is a party or to which the property or assets of the Company
are subject and which are required to be disclosed pursuant to the 1934 Act are
included as part of or specifically identified in the SEC Filings.
 
(g)  Material Changes. Since the date of the latest audited financial statements
included within the SEC Filings, except as specifically disclosed in the SEC
Filings, (i) there has been no event that could result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of the business of a shell corporation consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to U.S. GAAP as required to be disclosed in
filings made with the SEC, (iii) the Company has not altered its method of
accounting or the identity of its auditors, except as disclosed in its SEC
Filings (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
affiliate, except 129,870 shares issued to PP6O, LLC on August 23, 2007 and
259,740 shares issued to PP6O, LLC on October 4, 2007, in each instance for
valid consideration consisting of conversion of debt.
 
(h)  Absence of Litigation.  There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company.
 
(i)  Brokers, Finders, and Agents.  The Company is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby.  No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company or the Investors for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Company.
 
(j)  Application of Takeover Protections.  Except as provided in Delaware
General Corporation Law Section 203 (“GCL 203”), there is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation or Bylaws that is or could become applicable to any
of the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation, as a result of the Company’s issuance of the Shares and the
Investors’ ownership of the Shares.
 
6

--------------------------------------------------------------------------------


(k)  Absence of Businesses.  Neither the Company nor any subsidiary is engaged
in any business other than the businesses relating to the construction,
development, acquisition, management and operation of low power television
(“LPTV”) stations and AM/FM stations in the United States (the “Businesses”),
which Businesses shall be divested by December 7, 2007, as provided in
Section 5.3 and neither the Company nor any subsidiary has any liability or
obligation of any kind or nature other than liabilities or obligations that
ordinarily and customarily directly relate to the maintenance of a public
company or liabilities and obligations of the Businesses that will be divested
by the Company and assumed by the Existing Stockholders or a third party
satisfactory to the Investors pursuant to Section 5.3.  Such divestment shall be
in compliance with all applicable laws, rules and regulations
 
(l)  Disclosure.  All disclosure materials provided to the Investors regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company are
true and correct in all material respects and as otherwise contemplated in this
Agreement and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein
not misleading.  No event or circumstance has occurred or information exists
with respect to the Company or its business, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company, but which has not been so publicly
announced or disclosed.  The Company acknowledges and agrees that no Investor
makes or has made (i) any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4.2 or (ii) any statement, commitment or promise to the Company or any
of its representatives which is or was an inducement to the Company to enter
into this Agreement.
 
4.2  Representations and Warranties of the Investors   Each of the Investors
hereby severally, but not jointly, represents and warrants to the Company that:
 
(a)  Investment Intent.  The Shares being purchased by the Investor hereunder is
being purchased for its own account, not as a nominee or agent, and not with the
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the 1933 Act.  The Investor understands that such
Shares have not been registered under the 1933 Act by reason of their issuance
in a transaction exempt from the registration and prospectus delivery
requirements of the 1933 Act pursuant to Section 4(2) thereof and/or the
provisions of Rule 506 of Regulation D promulgated thereunder, and under the
securities laws of applicable states and agrees to deliver to the Company, if
requested by the Company, an investment letter in customary form.  The Investor
further understands that the certificates representing such Shares bear a legend
substantially similar to the following and agrees that it will hold such Shares
subject thereto:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS.  NEITHER
THIS SECURITY NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS REGISTERED
UNDER SAID ACTS AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND THE COMPANY SHALL HAVE RECEIVED, AT THE
EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY
TO THE COMPANY (WHICH MAY INCLUDE, AMONG OTHER THINGS, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY).
 
7

--------------------------------------------------------------------------------


(b)  Capacity of the Investor; Execution of Agreement.  Such Investor has all
requisite power, authority, and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. The
execution and delivery of this Agreement, and the performance by the Investor of
the transactions and obligations contemplated hereby have been duly authorized
by all requisite corporate or individual, as the case may be, action of the
Investor.  This Agreement has been duly executed and delivered by the Investor
and constitutes a valid and legally binding agreement of the Investor,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
 
(c)  Accredited Investor.  Each Investor is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the 1933 Act.
 
(d)  Suitability and Sophistication.  The Investor has (i) such knowledge and
experience in financial and business matters that it is capable of independently
evaluating the risks and merits of purchasing the Shares it is purchasing; (ii)
independently evaluated the risks and merits of purchasing such Shares and has
independently determined that the Shares are a suitable investment for it; and
(iii) sufficient financial resources to bear the loss of its entire investment
in such Shares.  The Investor has had an opportunity to review: the Company’s
Annual Report on Form 10-K for the year ended December 31, 2006 and the
Company’s quarterly reports on Form 10-Q for the periods ended March 31, 2007
and June 30, 2007 and other filings made by the Company under Section 13(a) of
the Exchange Act since January 1, 2004 or such later time as the Company
commenced such filings (the “SEC Filings”).
 
(e)  Brokers, Finders, and Agents.  The Investor is not, directly or indirectly,
obligated to anyone acting as broker, finder, or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby.  No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company or the Investor for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Investor.
 
(f)  Nationality; Residence.  Each Investor is a citizen of the United States of
America and a resident of, or organized within, the state set forth underneath
such Investor’s name on Exhibit A attached to this Agreement.
 
4.3  Rule 144   Each the Investor acknowledges that the Shares it will be
purchasing must be held indefinitely unless subsequently registered under the
1933 Act or unless an exemption from such registration is available.  Each of
the Investors is aware of the provisions of Rule 144 promulgated under the 1933
Act which permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions, including, among other
things, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the security to be sold, the sale being effected through a
“broker’s transaction” or in transactions directly with a “market maker” and the
number of shares being sold during any three-month period not exceeding
specified limitations.
 
8

--------------------------------------------------------------------------------


SECTION V    COVENANTS OF THE PARTIES.
 
5.1  Commercially Reasonable Efforts   Subject to the terms and conditions
hereof, each party will use commercially reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement as promptly as practicable after the
date hereof, including (i) preparing and filing as promptly as practicable all
documentation to effect all necessary applications, notices, petitions, filings,
tax ruling requests and other documents and to obtain as promptly as practicable
all consents, waivers, licenses, orders, registrations, approvals, permits, tax
rulings and authorizations necessary or advisable to be obtained from any Person
and/or any Governmental Authority in order to consummate any of the transactions
contemplated by this Agreement, (ii) executing and delivering such other
documents, instruments and agreements as any party hereto shall reasonably
request, and (iii) taking all reasonable steps as may be necessary to obtain all
such material consents, waivers, licenses, registrations, permits,
authorizations, tax rulings, orders and approvals.  In furtherance and not in
limitation of the foregoing, each party hereto agrees to vigorously defend any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the transactions contemplated hereby, including
seeking to have any stay or temporary restraining order entered by any
Governmental Authority vacated or reversed.  Notwithstanding the foregoing, in
no event shall any party have any obligation, in order to consummate the
transactions contemplated hereby, to (a) take any action(s) that would result in
a material adverse change in the benefits to the Company on the one hand or to
the Investors on the other of this Agreement, or (b) dispose of any material
assets or make any material change in its business other than as contemplated by
this Agreement, or (c) expend any material amount of funds or otherwise incur
any material burden other than those contemplated by this Agreement.
 
5.2  Certain Filings; Cooperation in Receipt of Consents.
 
(a)  The Company and the Investors shall cooperate with one another in (i)
determining whether any other action by or in respect of, or filing with, any
Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated hereby, and
(ii) taking or seeking any such other actions, consents, approvals or waivers or
making any such filings, furnishing information required in connection
therewith.  Each party shall permit the other party to review any communication
given by it to, and shall consult with each other in advance of any meeting or
conference with, any Governmental Authority or, in connection with any
proceeding by a private party, with any other Person, and to the extent
permitted by the applicable Governmental Authority or other Person, give the
other party the opportunity to attend and participate in such meetings and
conferences, in each case in connection with the transactions contemplated
hereby.
 
(b)  The Company shall timely file all reports required to be filed by it
pursuant to Section 13(a) of the 1934 Act and all other documents required to be
filed by it with the SEC under the 1933 Act or the 1934 Act from the date of
this Agreement to the Closing.
 
5.3  Divestment of Businesses   Each of the Company and the Existing
Stockholders covenants and agrees that by December 7, 2007, the Company will,
and that they will cause the Company to, divest itself of the Businesses.  The
Company and the Existing Stockholders also covenant and agree that, by
December 7, 2007, the Company will, and that they will cause the Company to,
also divest itself of any and all assets and liabilities related in any manner
to the Businesses, including, without limitation, all shares of capital stock of
Village Broadcasting Corp., a Delaware corporation (“VBC”), provided, that in no
event shall the Company transfer any cash or cash equivalents of VBC (other than
accounts receivable related to the Businesses) (the transactions in the
preceding two sentences are hereinafter referred to collectively as the
“Divestment”).  Notwithstanding the foregoing, the terms of the Divestment must
be satisfactory to and approved by the stockholders of the Company as provided
in Section 5.2.  
 
9

--------------------------------------------------------------------------------


In addition, any and all such liabilities and obligations being divested shall
be assumed by the Existing Stockholders or a third party and the Company shall
be released from all such liabilities and obligations, and the Divestment shall
be in compliance with any and all applicable laws, rules and regulations.
 
5.4  Stockholders Consent   The Company shall cause a meeting of its
stockholders to be duly called and held, or the Existing Stockholders shall
execute the Stockholders Consent, for the purposes of obtaining the Company
Stockholder Approval as soon as reasonably practicable.  Except as provided in
the next sentence, (a) the Board of Directors of the Company shall recommend
approval and adoption by its stockholders of the Company Stockholder Proposals
(the “Company Recommendation”), and (b) the Company shall use commercially
reasonable efforts to solicit the Company Stockholder Approval.  The Board of
Directors of the Company shall be permitted to (i) not recommend to the
Company’s Stockholders that they give the Company Stockholder Approval, or
(ii) withdraw or modify in a manner materially adverse to the Investors the
Company Recommendation, only if the Board of Directors by a majority vote
determines in its good faith judgment (after consultation with outside legal
counsel) that it is necessary to withdraw or modify the Company Recommendation
to comply with its fiduciary duties under applicable law.
 
5.5  Public Announcements   The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement with respect to this Agreement and
the transactions contemplated hereby and, except as may be required by
applicable law, will not issue any such press release or make any such public
statement prior to such consultation.
 
5.6  Access to Information; Notification of Certain Matters.
 
(a)  From the date hereof to the Closing and subject to applicable law, the
Company shall (i) give to each of the Investors, its counsel, financial
advisors, auditors and other authorized representatives reasonable access to the
offices, properties, books and records of the Company, and (ii) furnish or make
available to each of the Investors, its counsel, financial advisors, auditors
and other authorized representatives such financial and operating data and other
information as such Persons may reasonably request.
 
(b)  Each party hereto shall give notice to each other party hereto, as promptly
as practicable after the event giving rise to the requirement of such notice,
of:
 
(i)  any communication received by such party from, or given by such party to,
any Governmental Authority in connection with any of the transactions
contemplated hereby;
 
(ii)  any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement; and
 
(iii)  any actions, suits, claims, investigations or proceedings commenced or,
to its knowledge, threatened against, relating to or involving or otherwise
affecting such party or any of its Affiliates that, if pending on the date of
this Agreement, would have been required to have been disclosed, or that relate
to the consummation of the transactions contemplated by this Agreement;
provided, however, that the delivery of any notice pursuant to this
Section 5.6(b) shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.
 
10

--------------------------------------------------------------------------------


5.7  Anti-Takeover Provisions   The Company’s Board of Directors will take such
action as may be necessary to waive the applicability of the provisions of GCL
203 to the transactions contemplated by this Agreement.
 
5.8  Board of Directors   The Company agrees to set the size of its Board of
Directors at five members, appoint three designees of Phillip Frost, M.D. to the
Board at Closing and obtain any necessary resignations from members of the Board
so that immediately after the Closing the Board of Directors shall consist of
five members.
 
5.9  Interim Operations of the Company   During the period from the date of this
Agreement to the Closing, the Company shall conduct its business only in the
ordinary course of business consistent with past practice, except to the extent
otherwise necessary to comply with the provisions hereof and with applicable
laws and regulations.  Additionally, during the period from the date of this
Agreement to the Closing, except as required hereby in connection with this
Agreement, the Company shall not, without the prior consent of a majority in
interest of the Investors, (i) amend or otherwise change its Certificate of
Incorporation or Bylaws, (ii) issue, sell or authorize for issuance or sale
(including, but not limited to, by way of stock split or dividend), shares of
any class of its securities or enter into any agreements or commitments of any
character obligating it to issue such securities, other than in connection with
the exercise of outstanding warrants or outstanding stock options granted to
directors, officers or employees of the Company prior to the date of this
Agreement; (iii) declare, set aside, make or pay any dividend or other
distribution (whether in cash, stock or property) with respect to its common
stock, (iv) redeem, purchase or otherwise acquire, directly or indirectly, any
of its capital stock, (v) enter into any material contract or agreement or
material transaction or make any material capital expenditure other than those
relating to the transactions contemplated by this Agreement, (vi) create, incur,
assume, maintain or permit to exist any indebtedness except as otherwise
incurred in the ordinary course of business, consistent with past practice,
(vii) pay, discharge or satisfy claims or liabilities (absolute, accrued,
contingent or otherwise) other than in the ordinary course of business
consistent with past practice, (viii) cancel any material debts or waive any
material claims or rights, (ix) make any loans, advances or capital
contributions to, or investments in financial instruments of any Person, (x)
assume, guarantee, endorse or otherwise become responsible for the liabilities
or other commitments of any other Person, (xi) grant any increase in the
compensation payable or to become payable by the Company to any of its
employees, officers or directors or any increase in any bonus, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with any such employees, officers or directors, (xii) enter into any employment
contract or grant any severance or termination pay or make any such payment with
or to any officer, director or employee of the Company, (xiii) alter in any
material way the manner of keeping the books, accounts or records of the Company
or the accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xiv) enter into any indemnification,
contribution or similar contract pursuant to which the Company may be required
to indemnify any other Person or make contributions to any other Person, (xv)
amend or terminate any existing contracts in any manner that would result in any
material liability to the Company for or on account of such amendment or
termination or (xvi) or change any existing or adopt any new tax accounting
principle, method of accounting or tax election except as provided herein or
agreed to in writing by the Investors.
 
5.10  Indemnification   Each of the Existing Stockholders hereby agrees to
indemnify and hold harmless each of the Investors and their respective officers,
directors, stockholders, members, partners, agents and representatives from and
against any and all claims, demands, losses, damages, expenses or liabilities
(including reasonable attorneys’ fees) due to or arising out of a material
breach of any representation, warranty, covenant, agreement or obligation
provided by the Company or the Existing Stockholders hereunder or in any other
certificate, instrument or document contemplated hereby or thereby or (ii) any
breach of Section 5.3 or any liabilities or obligations of the Company or any
subsidiary of any kind or nature whatsoever relating to the Businesses, the
Divestment (including any claims related to divestment to affiliates or the
exercise of fiduciary duties) or any other business operated by the Company or
any subsidiary prior to the Closing as provided in Section 5.3, but excluding
only those liabilities and obligations that ordinarily and customarily directly
relate to the maintenance of a public shell company.
 
11

--------------------------------------------------------------------------------


5.11  No Further Reverse Splits. Each Party covenants that for a period of
twenty-four (24) full months following the Closing to take no action to effect
or permit any further reverse splits, reverse combinations or reverse
consolidations of the outstanding shares of the Company.
 
SECTION VI    CONDITIONS.
 
6.1  Conditions to the Obligations of Each Party   The obligations of the
Company and the Investors to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following conditions:
 
(a)  The Company Stockholder Approval shall have been obtained and the actions
referred to therein shall have been consummated;
 
(b)  No Governmental Authority of competent authority or jurisdiction shall have
issued any order, injunction or decree, or taken any other action, that is in
effect and restrains, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby; and
 
(c)  The parties shall have obtained or made all consents, approvals, actions,
orders, authorizations, registrations, declarations, announcements and filings
contemplated by this Agreement.
 
6.2  Conditions to the Obligations of the Company   The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following further conditions:
 
(a)  The Investors shall have performed in all material respects all of their
obligations hereunder required to be performed by them at or prior to the
Closing;
 
(b)  The representations and warranties of each of the Investors contained in
this Agreement shall have been true and correct when made and at and as of the
time of the Closing as if made at and as of such time (except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case it shall be true and correct as of such date); and
 
(c)  The Company shall have received a certificate signed by each of the
Investors to the foregoing effect.
 
6.3  Conditions to the Obligations of  the Investors   The obligations of the
Investors to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following further conditions:
 
(a)  The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;
 
(b)  The representations and warranties of the Company contained in this
Agreement shall have been true and correct when made and at and as of the time
of the Closing as if made at and as of such time (except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
it shall be true and correct as of such date);
 
12

--------------------------------------------------------------------------------


(c)  The Investors shall have received a certificate signed by the president or
acting president of the Company to the foregoing effect; and
 
(d)  The Shares being sold to the Investors hereunder for the Purchase Price
shall represent 51% of the issued and outstanding shares of capital stock of the
Company on a fully-diluted basis.
 
SECTION VII    TERMINATION.
 
7.1  Termination   This Agreement may be terminated at any time prior to the
Closing by written notice by the terminating party to the other party (except if
such termination is pursuant to Section 7.1(a)), whether before or after the
Company Stockholder Approval shall have been obtained.
 
(a)  by mutual written agreement of the Investors and the Company;
 
(b)  by either the Investors or the Company, if
 
(i)  the transactions contemplated by this Agreement shall not have been
consummated by December 7, 2007 (the “End Date”); provided, however, that the
right to terminate this Agreement under this Section 7.1(b)(i) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of, or has
resulted in, the failure of the transactions to occur on or before the End Date;
or
 
(ii)  a judgment, injunction, order or decree of any Governmental Authority
having competent jurisdiction enjoining the Company or the Investors from
consummating the transactions contemplated by this Agreement is entered and such
judgment, injunction, judgment or order shall have become final and
nonappealable and, prior to such termination, the parties shall have used their
respective commercially reasonable efforts to resist, resolve or lift, as
applicable, such judgment, injunction, order or decree; provided, however, that
the right to terminate this Agreement under this Section 7.1(b)(ii) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of such judgment,
injunction, order or decree.
 
(iii)  at the Company Stockholder Meeting (including any adjournment or
postponement thereof), the Company Stockholder Approval shall not have been
obtained; or
 
(c)  by the Company:
 
(i)  if a breach of or failure to perform any representation, warranty, covenant
or agreement on the part of the Investors  set forth in this Agreement shall
have occurred which would cause the conditions set forth in Sections 6.2(a),
6.2(b) or 6.2(c) not to be satisfied, and any such condition shall be incapable
of being satisfied by the End Date or such breach or failure to perform has not
been cured within ten days after notice of such breach or failure to perform has
been given by the Company to the Investors.
 
(d)  by the Investors:
 
(i)  if a breach of or failure to perform any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement shall have
occurred which would cause the conditions set forth in Sections 6.3(a), 6.3(b),
6.3(c) or 6.3(d) not to be satisfied, and any such condition is incapable of
being satisfied by the End Date or such breach or failure to perform has not
been cured within ten days after notice of such breach or failure to perform has
been given by the Investors to the Company.
 
13

--------------------------------------------------------------------------------


7.2  Effect of Termination   If this Agreement is terminated pursuant to
Section 7.1, except as set forth in Section 7.3 below, there shall be no
liability or obligation on the part of the Investors or the Company, or any of
their respective officers, directors, shareholders, agents or Affiliates, except
that the provisions of this Section 7.2, Section 7.3 and Section VIII of this
Agreement shall remain in full force and effect and survive any termination of
this Agreement and except that, notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor the Investors shall be
relieved of or released from any liabilities or damages arising out of its
material breach of or material failure to perform its obligations under this
Agreement.
 
7.3  Expenses.   Whether or not the transactions contemplated by this Agreement
are consummated, all fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
 
SECTION VIII                                MISCELLANEOUS.
 
8.1  Waivers and Amendments   This Agreement may be amended or modified in whole
or in part only by a writing which makes reference to this Agreement executed by
the Investors, the Company and the Existing Stockholders.  The obligations of
any party hereunder may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
party claimed to have given the waiver; provided, however, that any waiver by
any party of any violation of, breach of, or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as,
or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for herein.
 
8.2  Entire Agreement   This Agreement (together with the Schedules and the
Exhibits hereto) and the other agreements and instruments expressly provided for
herein, together set forth the entire understanding of the parties hereto and
supersede in their entirety all prior contracts, agreements, arrangements,
communications, discussions, representations, and warranties, whether oral or
written, among the parties with respect to the subject matter hereof.
 
8.3  Governing Law   This Agreement shall in all respects be governed by and
construed in accordance with the internal substantive laws of the State of
Delaware without giving effect to the principles of conflicts of law thereof.
 
8.4  Public Announcements   The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement with respect to this Agreement and
the transactions contemplated hereby and, except as may be required by
applicable law, will not issue any such press release or make any such public
statement prior to such consultation.
 
8.5  Notices   Any notice, request or other communication required or permitted
hereunder shall be in writing and be deemed to have been duly given (a) when
personally delivered or sent by facsimile transmission (the receipt of which is
confirmed in writing), (b) one Business Day after being sent by a nationally
recognized overnight courier service or (c) five Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid, to
the parties at their respective addresses set forth below.
 
14

--------------------------------------------------------------------------------


 
If to the Company or the Existing Stockholders:
Longfoot Communications Corp
9229 Sunset Blvd, Suite 810
West Hollywood, CA 90069
Attention:  Arthur Lyons, CEO
   
with a courtesy copy (not constituting notice)  to:
Aaron A. Grunfeld, Esq.
Law Offices of Aaron A. Grunfeld and Associates
9200 Sunset Blvd., 9th Floor
Los Angeles, California 90069
Facsimile:  (310) 788-6677
   
if to Investors:
At the addresses set forth across from each Investor’s name on Exhibit A hereto.
   
with a copy to:
Robert L. Grossman, Esq.
Greenberg Traurig, P.A.
1221 Brickell Avenue
Miami, Florida 33131
Facsimile:  (305) 961-0756
 
and
 
Any party by written notice to the other may change the address or the persons
to whom notices or copies thereof shall be directed.



8.6  Counterparts; Facsimile Signatures   This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together will constitute one and the same instrument.  Any facsimile
copy of this Agreement will be deemed an original for all purposes.
 
8.7  Successors and Assigns   This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer its rights
hereunder without the prior written consent of the Investors.
 
8.8  Third Parties   Nothing expressed or implied in this Agreement is intended,
or shall be construed, to confer upon or give any Person other than the parties
hereto and their successors and assigns any rights or remedies under or by
reason of this Agreement.
 
8.9  Schedules   The Schedules and Exhibit A attached to this Agreement are
incorporated herein and shall be part of this Agreement for all purposes.
 
8.10  Headings   The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.
 
15

--------------------------------------------------------------------------------


8.11  Interpretation   Whenever the context may require, any pronoun used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------


 
SIGNATURES PAGES TO
STOCK PURCHASE AGREEMENT
BY AND AMONG
LONGFOOT COMMUNICATIONS CORP.
THE EXISTING STOCKHOLDERS AND THE INVESTORS

 
IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.
 

  THE COMPANY:           Longfoot Communications Corp.     a Delaware
corporation            
By:
/s/ ARTHUR LYONS       Name: Arthur Lyons       Title: CEO          

 
 

  THE INVESTORS:           Frost Gamma Investment Trust            
By:
/s/ PHILLIP FROST                     /s/ DR. JANE HSIAO     Dr. Jane Hsiao    
      /s/ STEVEN D. RUBIN     Steven D. Rubin           /s/ SUBBARAO UPPALURI  
  Subbarao Uppaluri        

 
 

  THE EXISTING STOCKHOLDERS:                 /s/ SIM FARAR     Sim Farar        
  /s/ JUSTIN FARAR      Justin Farar        

 
 
17

--------------------------------------------------------------------------------


 

        /s/ JOEL FARAR     Joel Farar        

 

  PP6O, LLC          
 
By:
/s/ SIM FARAR     Its: Member          

 

  Gusmail, LLC          
 
By:
/s/ JUSTIN FARAR     Its: Member          

 

  32 Mayall, LLC          
 
By:
/s/ JOEL FARAR     Its: Member          

 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------



EXHIBIT A
 
SCHEDULE OF INVESTORS
 
Name, Address and
State of Residence
Number of Shares of Common
Stock to be Purchased
Percentage of
Shares Purchased
Frost Gamma Investments Trust
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
 
1,222,713
72%
Dr. Jane Hsiao
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
 
305,677
18%
Steven D. Rubin
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
 
84,911
5%
Subbarao Uppaluri
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
 
84,911
5%




 
 
 
A-1